940 F.2d 659
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James CROWLEY, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 90-2350.
United States Court of Appeals, Sixth Circuit.
July 25, 1991.

ORDER
Before RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.


1
James Crowley appeals the district court's decision affirming the Secretary's denial of social security disability benefits.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).  All counsel of record have waived oral argument.


2
Crowley filed an application for social security disability benefits with the Secretary, alleging that he suffered from asthma and other related problems.  Following a hearing, the Administrative Law Judge (ALJ) determined that Crowley was not disabled, because he had the residual functional capacity to perform a significant number of jobs in the regional and national economy.  The Appeals Council affirmed the ALJ's determination.


3
Crowley then filed a complaint seeking a review of the Secretary's decision.  The district court ruled that substantial evidence existed to support the Secretary's determination and granted summary judgment for the defendant.  Crowley has filed a timely appeal.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.  See Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


5
Accordingly, we affirm the district court's judgment for the reasons set forth in the magistrate's report and recommendation filed on September 12, 1990, as adopted by the district court in its order filed on October 10, 1990.  Rule 9(b)(3), Rules of the Sixth Circuit.